This case was tried and final decree rendered was based on evidence given ore tenus before the trial court rendering said decree, and is supported by the presumptions of verity that obtain. Hodge v. Joy, 207 Ala. 198, 92 So. 171; Gizler v. State ex rel. Green, ante, p. 80, 189 So. 556.
We have carefully examined the evidence, and the established facts bring this case within the purview of State ex rel. Bailes, Solicitor, v. Guardian Realty Co., Ala.Sup.,186 So. 168;1 Joiner v. State, 232 Ala. 522, 168 So. 885; Ex parte Hill,229 Ala. 501, 158 So. 531; Klein v. State, post, p. 148,189 So. 771.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.
1 237 Ala. 201.